Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The RCE amendment filed on September 09, 2021 has been received and made of record. In response to RCE Non-Final Office Action mailed on August 04, 2021, applicant maintained claims 6, 7 and 9 of which claim 6 is independent claim. Claims 1-5, 8, and 10-19 have been cancelled after the RCE Non-Final Office Action. NO claim is added as new in/dependent claim. Therefore claims 6, 7 and 9 are pending for consideration.

Allowable Subject Matter

3.	Claims 6, 7, and 9 are allowed.

4.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s claim invention, “-----; wherein the method further comprises: for the each pixel circuit of the pixel circuits in one row, performing following operations in (Para-55), providing a first voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, and providing a first data signal to the data line connected to the first transistor in the each pixel circuit; in a first charging stage(Para-56), providing a second voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, and providing a second data signal to the data line connected to the first transistor in the each pixel circuit; and in a mobility detection stage(Para-57), providing the first voltage signal to the gate scanning line connected to the first transistor in the each pixel circuit, providing the first voltage signal to the gate scanning line connected to the second transistor in the each pixel circuit, providing the second data signal to the data line connected to the first transistor in the each pixel circuit; wherein potentials of the first voltage signal and the second voltage signal are opposite, and potentials of the first data signal and the second data signal are opposite(fig.5, Para 55-57, Specification submitted on March 20, 2020)” with all other limitations cited in claim 6. 

Claims 7, and 9 are also allowed because of their dependency on the allowed base claims respectively.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692